I think the finding of the trial judge that $500 in cash was paid by the defendant Mrs. Black on October 1st is contrary to the great weight and clear preponderance of the evidence, and that judgment should have been entered for foreclosure of the mechanic's lien as prayed by the complaint.
The opinion of the court is based upon the proposition that the credibility of witnesses is solely for the trial judge to determine and that he determined that Mrs. Black's was more credible than the plaintiff's and that ended the matter.  The rule stated is of course correct when the matter in dispute rests solely on the oral testimony of the two contradicting witnesses, but when one of the two is corroborated by written evidence and undisputed testimony, as is the testimony of the plaintiff, and the testimony of the other is rendered suspect by undisputed facts, the rule as stated does not deprive this court of the power to determine what the great weight and clear preponderance of the evidence proves or of the duty to direct judgment accordingly.
The burden is on the defendant to prove a payment of $500 on October 1st.  Mrs. Black testifies that such payment was then made in cash at the plaintiff's office.  Her testimony is wholly uncorroborated.  As corroboration a sheet marked defendant's Exhibit 1 was received in evidence.  This sheet came from a machine called an autographic register.  The machine is loaded with sheets in bunches of three, a white sheet on which a payment or a delivery, as the case may be, is marked in pencil. Underneath the white sheet is a sheet of carbon and under that a yellow sheet.  Underneath the yellow sheet is another sheet of carbon and under that is a pink sheet.  The yellow *Page 128 
and pink sheets are thus carbon copies of the white sheet as the white sheet comes from the machine.  Each of the three sheets bears the same number printed thereon and the bunches are numbered consecutively as they lie in the machines.  Defendant's Exhibit 1 relied on as corroboration of the testimony of Mrs. Black is a yellow sheet.  It was undisputably made at plaintiff's office.  After the bunch of three sheets was taken from the machine the plaintiff wrote his name on the yellow sheet and handed it to Mrs. Black.  He also noted the word "check" on the white sheet opposite the printed words "Received by _____."  Neither the signature of Nickel nor the word "check" occurs on the other two sheets.  Defendant's Exhibit 1 not only does not corroborate Mrs. Black that the $500 was paid on October 1st but it corroborates the plaintiff that the payment it evidences was actually made by check on October 8th or 9th.  It bears the number 992 which undisputed evidence proves that the payment it evidences was in fact made on one of those dates and also proves that if the payment noted thereon was made on October 1st it would have borne a number in the 970's.  The consecutive numbers on the pink sheets produced in court by the plaintiff and read into the record without objection so show.  These pink sheets, like the physical facts that so often disprove oral testimony, demonstrably decide the fact of nonpayment on October 1st and the fact that defendant's Exhibit 1 refers to and registers the payment of $500 by check which was undisputably made. True the check is dated October 12th instead of October 8th or 9th when it was in fact delivered, but the plaintiff gives an entirely reasonable explanation of the postdating of the check. The defendant Dore who signed the check says it was not postdated, and it is argued that as his bank account shows that on October 9th he had $500 in the bank there was no need to post-date the check.  However, the bank account of defendant shows that on October 8th and the morning of October 9th, on one *Page 129 
of which dates the serial number 992 shows defendant's Exhibit 1 came from the machine, Dore had not one cent in the bank.  His bank sheet in evidence shows that on October 9th just $500 was deposited in the bank.  This rather shows that the deposit was made for the purpose of making good the postdated check and corroborates the plaintiff's claim of postdating. The check was not deposited by plaintiff until October 14th.
It is to be noted that for every one of the three undisputed cash payments made by the defendants a receipt in longhand was written out by plaintiff.  These payments were run through the mechanical register.  It is also undisputed that payment of $400 was made by check November 29th and that this payment was also run through the machine.  The sheets coming from the machine constitute a record of defendant's payments made and kept by the plaintiff in his regular course of business.  Sec. 327.25, Stats.  The sheets numbered 992 are presumptive evidence of payment of $500 on the date when the sheets in fact came from the machine.  Stella Cheese Co. v.Chicago, St. P., M.  O. R. Co., post, p. 196,21 N.W.2d 655.  Defendant's Exhibit 1 cannot be evidence of that fact, and also be evidence of payment of $500 on October 1st.
For the reasons above stated I think the finding of the trial court is demonstrably contrary to the great weight and clear preponderance of the evidence, and that the judgment should be reversed and judgment of foreclosure directed to be entered.
I am authorized to state that Mr. Justice FAIRCHILD and Mr. Justice WICKHEM concur in this dissent. *Page 130